Case 2:20-cv-04673-RGK-AS Document 57 Filed 01/13/21 Page 1 of 2 Page ID #:1767



   1   DANIEL M. PETROCELLI (S.B. #97802)
   2   dpetrocelli@omm.com
       O’MELVENY & MYERS LLP
   3   1999 Avenue of the Stars, 7th Floor
       Los Angeles, CA 90067-6035
   4   Telephone: (310) 553-6700                            CLOSED
   5
       MATTHEW W. CLOSE (S.B. #188570)
   6   mclose@omm.com
   7   BRITTANY ROGERS (S.B. #274432)
       brogers@omm.com
   8   O’MELVENY & MYERS LLP
       400 South Hope Street
   9   Los Angeles, California 90071-2899
  10   Telephone: (213) 430-6000
       Facsimile: (213) 430-6407
  11
  12   Attorneys for Defendants Colony Capital,
       Inc., Thomas J. Barrack, Jr., Mark M.
  13   Hedstrom, and Darren J. Tangen
  14                       UNITED STATES DISTRICT COURT
  15               FOR THE CENTRAL DISTRICT OF CALIFORNIA
  16
  17   ALEX SWARTZENDRUBER,                   Case No. 2:20-CV-04673-RGK-AS
       Individually and on behalf of all
  18   others similarly situated,
  19                                          [PROPOSED] FINAL JUDGMENT
                             Plaintiff,       PURSUANT TO FEDERAL RULE OF
  20                v.                        CIVIL PROCEDURE 58
  21   COLONY CAPITAL, INC.,
       THOMAS J. BARRACK, JR.,                Judge:     Hon. R. Gary Klausner
  22   MARK M. HEDSTROM, and                  Courtroom: 850
  23   DARREN J. TANGEN,

  24                         Defendants.
  25
  26
  27
  28
                                                         [PROPOSED] FINAL JUDGMENT
                                                                2:20-CV-04673-RGK-AS
Case 2:20-cv-04673-RGK-AS Document 57 Filed 01/13/21 Page 2 of 2 Page ID #:1768



   1         Before the Court is Lead Plaintiffs James Alpha Global Real Estate
   2   Investments Portfolio and James Alpha Multi Strategy Alternative Income Portfolio
   3   (together, the “James Alpha Funds” or “Lead Plaintiffs”), defendants Colony
   4   Capital, Inc., Thomas J. Barrack, Jr., Mark M. Hedstrom, and Darren J. Tangen’s
   5   (“Defendants”, collectively with Lead Plaintiff, the “Parties”) Joint Stipulation to
   6   Enter Final Judgment (the “Joint Stipulation”). The Court, having considered the
   7   Joint Stipulation, and good cause appearing therefore, HEREBY ORDERS AS
   8   FOLLOWS:
   9         1.     Final judgment is hereby entered with prejudice against Lead Plaintiffs
  10   in this action and in favor of Defendants.
  11         2.     The Court finds that each of the Parties, and his or its attorneys,
  12   complied with the requirements of Rule 11 of the Federal Rules of Civil Procedure
  13   at all times in this action and, in particular, with respect to “any complaint,
  14   responsive pleading or dispositive motion” in this action.
  15         3.     Lead Plaintiffs have waived all rights to appeal this Order, the Court’s
  16   December 10, 2020 Order (ECF No. 55), and any other order in this action; and
  17         4.     Each of the Parties shall bear his or its own attorneys’ fees and costs
  18   incurred in connection with this action.
  19         IT IS SO ORDERED AND ADJUDGED.
  20
  21
        Dated: January 13, 2021
  22
  23
                                                    By
  24                                                     Hon. R. Gary Klausner
  25                                                     United States District Judge
  26
  27
  28
                                                                [PROPOSED] FINAL JUDGMENT
                                                                       2:20-CV-04673-RGK-AS
